No. 99-30613
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                              No. 99-30613
                          Conference Calendar




JIMMY G. NIXON, SR.,

                                            Plaintiff-Appellant,

versus


KATHLEEN HAWK-SAWYER; JANET RENO; MIKE FLAGOR;
CARL CESTERLINE; N. L. CONNER; JAMES SMITH;
DARBY, Guard; RANDY HENDERSON; JOHN DOE (1-100);
MICHAEL GINSTER,

                                            Defendants-Appellees.


                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 98-CV-2212
                          --------------------
                              April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jimmy Nixon, federal prisoner # 12863-116, appeals the

district court’s dismissal of his Bivens** civil rights action as



frivolous.     Nixon argues that he was unjustly sanctioned with 15

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                           No. 99-30613
                                -2-

days of phone and commissary restrictions for being found in a

prison dormitory off limits to Nixon, that a prison paralegal

failed to file Nixon’s grievances, that the prison never

addressed Nixon’s grievances, that the prison paralegal lied to

Nixon when the paralegal said that the incident report would be

taken off Nixon’s prison record, and that the paralegal’s

actions, as well as the actions of other defendants, constituted

retaliation and harassment.

     We review the district court’s dismissal of Nixon’s

complaint as frivolous for an abuse of discretion.    An in forma

pauperis complaint may be dismissed as frivolous if it lacks an

arguable basis in law or fact.     See 28 U.S.C. § 1915(e)(2)(B)(i);

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).     In order

to state a civil rights action under Bivens, the plaintiff must

show a constitutional violation.     See Abate v. Southern Pacific

Transp. Co., 993 F.2d 107, 110 (5th Cir. 1993).

     Nixon has failed to show that any of his claims involved

constitutional issues and that the district court abused its

discretion by dismissing his complaint as frivolous.

Furthermore, Nixon’s appeal lacks arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   The appeal is therefore DISMISSED.   5TH CIR. R. 42.2.   The

dismissal of this appeal as frivolous and the dismissal of his

district court suit as frivolous count as two strikes for

purposes of 28 U.S.C. § 1915(g).    We caution Nixon that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or
                           No. 99-30613
                                -3-

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).   Nixon’s

motion for consolidation of cases is DENIED.

     APPEAL DISMISSED AS FRIVOLOUS, MOTION DENIED, SANCTIONS

WARNING ISSUED.